Exhibit 10.05

[EDMC LETTERHEAD]

VIA PERSONAL AND OVERNIGHT DELIVERY

December 7, 2006

 

John T. South, III 12 Water Witch Crossing Savannah, GA 31411

Re: Employment Agreement

Dear John:

Reference is made to that certain Employment Agreement (the “Agreement”) of even
date herewith between John T. South, III and Education Management LLC (the
“Company”). In addition to reimbursement of commercially reasonable business
out-of-pocket expenses incurred during the Term pursuant to Section 2.6 of the
Agreement, the Company agrees that during the Term you shall be entitled to
reimbursement for reasonable expenses incurred in connection with (a) the
business use of an airplane owned in part by you at the rate of up to $1,250.00
per hour of use and the reasonable cost for meals and lodging for a pilot or
pilots when necessary on overnight trips, but in any event such reimbursement in
any fiscal year of the Company shall not exceed in the aggregate the amount of
$160,000, and (b) the dues and related expenses for the Downtown Savannah
Rotary, the World President’s Organization, the Atlanta Forum 10 Young
President’s Organization, the First City Club, and the Chatham Club, subject in
the case of clauses (a) and (b) to proper substantiation of such expenses.

The Company agrees that you may continue to serve on the Board of Trustees or
Directors, as the case may be, of SunTrust Bank of Savannah, the Independent
Presbyterian Church of Savannah (including the Building Committee of such
Board), Concorde South, Inc., Green King, Inc., South Educators, Inc. and Green
Vaughn, LLC; provided, however, in no event shall your service on any such Board
violate the terms of Section 4 of the Agreement.

Capitalized terms used herein have the meanings given them in the Agreement
unless otherwise defined herein. The terms and conditions of the Agreement shall
remain in full force and effect

 



--------------------------------------------------------------------------------

John T. South, III

December 7, 2006

Page 2

except as expressly modified pursuant to this letter agreement. The Company
acknowledges and agrees that the terms set forth in this letter agreement are a
material inducement for you to enter into the Agreement and constitute material
obligations of the Company.

The terms set forth in this letter agreement shall be in addition to the terms
of the Agreement.

 

Sincerely yours, /s/ John R. McKernan, Jr.

John R. McKernan, Jr.

Chief Executive Officer

Acknowledged and agreed this 7th day of December, 2006

 

/s/ John T. South, III John T. South, III